Citation Nr: 1029183	
Decision Date: 08/04/10    Archive Date: 08/16/10	

DOCKET NO.  08-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for a bipolar disorder, 
also claimed as a manic depressive disorder. 

2.  Entitlement to service connection for posttraumatic stress 
disorder. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for allergic rhinitis, 
claimed as "sinus problems." 

5.  Entitlement to service connection for a chronic eye disorder. 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for the residuals of a 
shrapnel wound to the leg. 

9.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

For reasons which will become apparent, the appeal as to the 
issues of service connection for residuals of a shrapnel wound to 
the leg, bipolar disorder and posttraumatic stress disorder, as 
well as entitlement to a total disability rating based upon 
individual unemployability, is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Sleep apnea is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any incident 
or incidents of the Veteran's period of active military service.

2.  Allergic rhinitis (claimed as "sinus problems") is not shown 
to have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
Veteran's period of active military service.

3.  A chronic eye disorder is not shown to have been present in 
service, or for many years thereafter.  

4.  Hypertension is not shown to have been present in service, or 
for many years thereafter, nor is the result of any incident or 
incidents of the Veteran's period of active military service.

5.  Bilateral hearing loss is not shown to have been present in 
service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Allergic rhinitis (claimed as "sinus problems") was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A chronic eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

4.   Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss be 
presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans Claims 
(Court) held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and (3) 
inform the Veteran about the information and evidence he is 
expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondences dated in 
August 2005, May 2006, and March 2007.  In those correspondences, 
VA informed the Veteran that, in order to substantiate his claims 
for service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and evidence 
of a nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  To the extent there existed any error by VA in 
providing the notice provided by 38 U.S.C.A. § 5103(a) and 
38 C.F.R.§ 3.159(b)(1), such error was nonprejudicial, in that it 
did not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire file, 
it is clear that the Veteran had a full understanding of the 
elements required to prevail on his claims.  Moreover, neither 
the Veteran nor his representative has raised allegations of 
prejudice resulting from error on the part of VA.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 
Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals. 
 
VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as VA and private treatment records 
and examination reports.  The record shows that he was also 
examined in connection with his hearing loss and allergic 
rhinitis claims, and that the examinations are adequate.  He was 
not examined in connection with the other issues decided herein, 
but the Board finds that such examination was not necessary in 
this appeal.  In this regard, the service treatment records are 
silent for any reference to sleep apnea, hypertension, or an eye 
disorder.  The Veteran does not contend that his sleep apnea 
originated in service or until years thereafter, and the Board 
points out that sleep apnea is not the type of observable 
condition susceptible of lay opinion as to etiology.  As to the 
hypertension and eye disorder claims, although the Veteran is 
arguably competent to provide his observations of both disorders 
through the years (although this is questionable in the case of 
hypertension), as will be discussed in further detail below his 
observations as to continuity lack credibility, as he is shown to 
have been untruthful in his dealings with VA during this appeal.  
Lacking any credible evidence of sleep apnea, hypertension, or 
eye disability in service or until years thereafter, and as those 
conditions are not ones amenable to lay opinion concerning 
etiology, the Board finds that a VA examination or opinion 
addressing the etiology of the referenced disorders is not 
necessary.
 
For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Service Connection

In reaching this determination, the Board wishes to make it clear 
that it has reviewed all of the evidence in the Veteran's claims 
file, which includes his multiple contentions, as well as service 
treatment records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The Veteran in this case contends that all of the disabilities at 
issue had their origin during, or are in some way the result of, 
the Veteran's period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (2009).

In order to prevail on the issue of service connection, there 
must be competent evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between the inservice disease or injury and the current 
disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a 
period of war, and cardiovascular/renal disease (including 
hypertension) and/or an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.3007, 3.309 (2009).  

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores utilizing 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).

In the present case, service treatment records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of sleep apnea, allergic rhinitis, an eye disorder, 
hypertension, or hearing loss.  While on various occasions in 
service, the Veteran indicated that he was "allergic to horses" 
there is no evidence that, at any time during the Veteran's 
period of active military service, he received a diagnosis of or 
treatment for allergic rhinitis.  Moreover, while during service, 
the Veteran apparently underwent surgery for repair of a deviated 
nasal septum, there is no indication that the surgery in question 
was undertaken for alleviation of a problem with allergic 
rhinitis.  Significantly, at the time of a service separation 
examination in December 1971, the Veteran's nose and ears, as 
well as his hearing, were entirely within normal limits, as were 
his eyes and blood pressure.  Moreover, on service separation, 
both of the Veteran's lower extremities were entirely within 
normal limits, with no evidence of any retained foreign body.  

The earliest clinical indication of the presence of any of the 
disabilities at issue is revealed by a VA outpatient treatment 
record dated in September 2002, more than 30 years following the 
Veteran's discharge from service, at which time he received a 
diagnosis of "well controlled" hypertension.  Sleep apnea, 
allergic rhinitis, and bilateral hearing loss were similarly 
first noted many years following the Veteran's discharge from 
service, with no demonstrated relationship between those 
disabilities and any incident or incidents of the Veteran's 
period of active military service.  Significantly, at no time 
during the Veteran's period of active military service or 
thereafter have there been demonstrated the presence of a chronic 
eye disability.

The Board acknowledges that, following a VA audiometric 
examination in March 2007, which, it should be noted, involved a 
full review of the Veteran's claims folder, it was noted that the 
Veteran suffered from a mild to severe sensorineural hearing loss 
in his right ear, as well as to a mild to moderately severe 
sensorineural hearing loss in the left ear.  However, in the 
opinion of the examiner, the Veteran's hearing loss was not 
caused by or the result of military noise exposure.  This was 
felt to be the case given the fact that the Veteran's hearing was 
normal at the time of service discharge, and that the Veteran had 
a significant postdischarge noise history from firearms and 
chainsaws, all without ear protection.  Under the circumstances, 
the examiner was of the opinion that the Veteran's hearing loss 
was "most likely secondary to his postdischarge noise history."  

As noted above, the Veteran seeks service connection for allergic 
rhinitis, claimed, for the most part, as "sinus problems."  In 
that regard, while at the time of a VA nose and throat 
examination in March 2007, the Veteran indicated that he had 
broken his nose during a parachute jump, there is no indication 
in the record that, at any time during the Veteran's period of 
active military service, he sustained any such trauma to his 
nose.  Rather, according to the examiner, during a routine ear, 
nose, and throat evaluation in January 1968, there was noted a 
marked nasal septal deviation, which was subsequently surgically 
repaired, resulting in "less than 20 percent obstruction."  The 
current examination revealed an area on each side of the 
Veteran's nasal septum which was the likely site of his claimed 
recurrent epistaxis (i.e. nosebleed).  This area was in the 
region of Kisselbach's plexus, which was the most common site of 
the nosebleeds.  Further noted was that the Veteran had a small 
bloody crust at the aforementioned area on each side of the nasal 
septum, though with no evidence of the purulent nasal discharge 
which might be present with sinusitis.  While computerized 
tomography of the sinuses was ordered and scheduled, the Veteran 
canceled his appointment and did not reschedule.  In the opinion 
of the examiner, the Veteran's claim for service connection for 
sinus problems was less likely than not caused by or a result of 
his nasal surgery or treatment of a deviated nasal septum with 
obstruction sometime in 1968.  This was felt to be the case given 
that the examiner's review of service medical records showed no 
evidence of any "sinus repair."  Moreover, the Veteran's 
assertion that he had a severe sinus problem was only his 
opinion, based on the fact that he experienced frequent mild 
epistaxis.  As noted by the examiner, the Veteran had canceled 
his computerized tomography scan of the sinuses and did not 
reschedule, with the result that there was no current evidence of 
record of any sinus disease.  According to the examiner, his 
opinion was based on a history and physical examination of the 
Veteran, as well as review of service medical records, and his 
clinical experience and expertise as a board-certified 
otolaryngologist since 1983.

The Board finds the aforementioned VA opinions highly probative, 
because those opinions were based upon a full review of the 
Veteran's claims file, as well as all evidence regarding the 
nature and etiology of the disabilities at issue.  See Hernandez-
Toynes v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).  The VA examiners provided reasons and bases for their 
medical opinions, and pointed to the evidence which supported 
those opinions. See Hernandez-Toynes v. West, supra.  Under the 
circumstances, the Board is of the opinion that the probative 
medical record establishes that the Veteran's hearing loss and 
allergic rhinitis did not, in fact, have their origin during his 
period of active military service.

The Board acknowledges the Veteran's statements and testimony 
regarding the origin of the disabilities currently at issue.  
However, the Board rejects the Veteran's assertions to the extent 
that he seeks to etiologically relate those disabilities to some 
incident or incidents of his period of active military service.  
The Veteran, as a lay person, is not competent to create the 
requisite causal nexus for the disabilities for which service 
connection is currently being sought, as they are, in the Board's 
opinion, not amenable to lay opinion.  Rather, evidence that 
requires medical evidence must be provided by someone qualified 
as an expert by knowledge, skill, experience, training, or 
education, none of which the Veteran has.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that although the Veteran is not competent under 
the circumstances to opine as to the etiology of the disorders at 
issues, he is competent to report his observations concerning 
continuity of symptoms since service.  As to sleep apnea, he does 
not contend that it originated in service or until years 
thereafter.  With respect to the other disorders, the Board finds 
the Veteran's account as to continuity to lack credibility.  In 
this regard the record shows that the Veteran has sought to 
mislead VA during the course of this appeal by putting forth an 
intentionally false account of his service experiences.  In this 
regard, the Veteran earlier contended that he served in Vietnam 
as a helicopter pilot, providing rather detailed descriptions of 
traumatic events, which he tied to the development of some of the 
disorders at issue.  When it was pointed out to him that he never 
left the continental United States during service, he recanted 
his Vietnam experiences, explaining that in his mind he was there 
because on three occasions he was told he could be going.  The 
Veteran's proffer to VA of rather specific and intense events 
that purportedly occurred in Vietnam undermines the Veteran's 
explanation, and in the Board's opinion impacts negatively on his 
credibility.  The Veteran having shown a proclivity toward 
misrepresenting his account of service, the Board finds that his 
account as to continuity of symptoms during the same appeal lacks 
credibility.

Based on the aforementioned, the Board is unable to reasonably 
associate the disabilities currently at issue with any incident 
or incidents of the Veteran's period of active military service.  
Accordingly, service connection for those disabilities must be 
denied.  


ORDER

Service connection for sleep apnea is denied.

Service connection for allergic rhinitis (claimed as "sinus 
problems") is denied.

Service connection for a chronic eye disorder is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for a bipolar disorder (claimed as manic depressive 
disorder) and posttraumatic stress disorder, as well as a total 
disability rating based upon individual unemployability.  In 
pertinent part, it is contended that the Veteran's current 
psychiatric disorder is the result of exposure to and/or 
involvement in a number of stressful incidents in his capacity as 
a helicopter pilot during military service.  In that regard, a 
review of the record discloses that, for at least a portion of 
the Veteran's active military service, he did, in fact, serve as 
a helicopter pilot.  While, initially, the Veteran claimed that 
the various stressful incidents responsible for his current 
psychiatric disorder occurred during his service in the Republic 
of Vietnam, he has since recanted those contentions, and now 
argues that the stressful incidents responsible for his bipolar 
disorder/posttraumatic stress disorder occurred in the context of 
his service within the continental United States.

In that regard, it is alleged that, in May 1968 or 1969, while 
stationed at Mineral Wells, Texas, the Veteran, while flying his 
own helicopter, witnessed the mid-air collision of two other 
helicopters, resulting in the deaths of all involved.  According 
to the Veteran, this mid-air collision occurred directly in front 
of a local Holiday Inn, and was observed from the ground by 
numerous individuals. 

The Veteran further alleges that in late 1969, while stationed at 
Fort Carson, Colorado with the 20th Aviation Battalion, his 
helicopter experienced an engine failure and tail rotor 
malfunction, resulting in a "hard landing," the severity of which 
was such that it became necessary to "foam the runway."  

The Veteran additionally alleges that, in November 1968 and/or 
November 1969, while stationed at Savannah, Georgia, and Fort 
Rucker, Alabama, he was himself involved in a number of hard 
landings/crashes.  

Finally, the Veteran contends that, in November 1970 or 1971 
while stationed at Butts Army Airfield in Fort Carson, Colorado, 
he witnessed "on the ground" contact between an "operational" 
helicopter and one parked on the runway, resulting in the 
complete destruction of both helicopters, with "pieces of 
aircraft all over the flight deck."  

Significantly, pertinent evidence of record is to the effect 
that, for at least a portion of the Veteran's military service, 
he served with the 20th Aviation Battalion, 283rd Aviation 
Company, and the 43rd General Support Group.  

As noted above, it is the Veteran's contention that, as a result 
of the aforementioned and various other stressful incidents, he 
has developed a bipolar (manic depressive) and/or posttraumatic 
stress disorder.  Pertinent evidence of record is to the effect 
that the Veteran has, in fact, received diagnoses both of bipolar 
(manic depressive) disorder, and posttraumatic stress disorder.  
However, no attempt has yet been made to verify the occurrence of 
the aforementioned stressful incidents, and their relationship, 
if any, to the Veteran's psychiatric disability.  Such 
development is necessary prior to a final adjudication of the 
Veteran's current claims for service connection.

The service treatment records are entirely silent for any 
reference to a shrapnel wound to the lower extremities.  The 
Veteran contends that he received the wound during a July 1969 
incident at Fort Carson when a chopper exploded.  During the 
course of VA outpatient treatment for an unrelated problem in 
June 2005, the Veteran mentioned that he had a "free fragment of 
shrapnel in his right inner thigh," following which a physical 
examination revealed the presence of a palpable lump.  The 
Veteran indicated that he did not wish that lump removed.

Given the Veteran's contentions concerning how he received the 
claimed shrapnel injury, the suggestion in the treatment records 
that he might have residuals of the claimed injury, and the other 
development to determine whether his claimed stressful 
experiences occurred, the Board finds that a VA examination with 
respect to the shrapnel wound claim is necessary.

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  After any necessary identification by 
the Veteran, any pertinent VA or other 
inpatient or outpatient treatment records, 
subsequent to March 2010, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.  

2.  Following the above, the RO/AMC should 
review the file, and prepare a summary of 
the Veteran's claimed stressors, including 
those stressors described in the body of 
this remand.  This summary, and all 
associated documents, should be sent to the 
US Army and Joint Services Records Research 
Center (JSRRC) in order that they might 
provide any information which could 
corroborate the Veteran's alleged 
stressors.  

3.  Following the above, the RO/AMC should 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service, and the 
nature of the specific stressor or 
stressors.  Should the RO/AMC determine 
that the record establishes the existence 
of a stressor or stressors, the RO/AMC must 
specify which stressor or stressors it has 
determined are established by the record.  
In reaching this determination, the RO/AMC 
should address any credibility questions 
raised by the evidence.  

4.  If and only if a stressor or stressors 
is verified, the RO/AMC should arrange for 
the Veteran to be examined by a VA 
psychiatrist who is not heretofore seen 
or examined him.  The RO/AMC should 
specify for the examiner the stressor or 
stressors it has determined are established 
by the record, and the examiner should be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of posttraumatic stress 
disorder have been satisfied.  The 
examination report should reflect a review 
of pertinent material in the claims folder.  
Moreover, the examiner should comment 
explicitly on whether there is a link 
between any verified stressor or stressors 
and the current diagnoses of bipolar 
disorder/posttraumatic stress disorder.  
The report of examination should 
include a complete rationale for all 
opinions expressed, and the claims 
folder should be made available to the 
examiner prior to the examination.  

5.  The RO/AMC should also schedule the 
Veteran for a VA examination to determine 
the nature and etiology of any residuals of 
a shrapnel wound to the leg.  All indicated 
studies, including X-ray studies should be 
performed.  The examiner is requested to 
provide an opinion as to whether the 
Veteran has any current residuals of a 
shrapnel wound to the leg, and, if so, 
whether those residuals are etiologically 
related to service.  The rationale for all 
opinions offered should be provided.  The 
claims files should be made available to 
the examiner for review.

6.  After completing any additional 
development deemed necessary, the RO/AMC 
should again review the record.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC), and given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  The issue of entitlement to a total disability 
rating based on individual unemployability will be held in 
abeyance pending completion of the development described 
above concerning the issues of service connection for a 
bipolar disorder and/or posttraumatic stress disorder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


